B1040 (FORM 1040) (12/15)

 

 

 

 

ADVERSARY PROCEEDING COVER SHEET ADVERSARY PROCEEDING Nyaa
(instructions. on Reverse). | (Court Use Only) at
2 fh A i : se mo
: 2 my : egos ESD
PLAENTIFES DEFENDANTS David John D enys

Bryan Anderson

 

ATTORNEYS (Firm Name, Address, and Telephone No.)
Pro Se--No Attorney at %his time

ATTORNEYS (If Known)
Ellen Ann Brown
Brown & Seelye PLLC

744 S, Faweett, Tacoma, WA 9840m,

 

PARTY (Check One Box Only)

0 Debtor OUS. Trustee/Bankruptcy Admin
reditor 2 Other

o Trustee

 

PARTY (Check One Box Only)

ebtor o1 U.S. Trustee/Bankruptey Admin
O Creditor £1 Other
O Trustee

 

CAUSE OF ACTION (WRITE A BRIEF STATEMENT OF CAUSE OF ACTION, INCLUDING ALL U.S. STATUTES INVOLVED)

Debtor-Defendant obtained a rental home under faise pretexts
and caused willful and malicious damage to the premises.

The debt is nondischargeable.

11 USC 523 (a) (2) (A) and (a) fe)

 

NATURE OF SuIT.

 

(Noriber u up t to five (5) boxes s starting with lead cause of action as 1, first alternative cause as 82, , sedond altemative c cause as 3, etc, ye

 

FRBP 70011) ~ Recovery of Money/Property
Phi [-Recovery of money/property - §542 tumover of property
a 12-Recovery of money/property - §547 preference
CI 13-Recovery of money/property - §548 fraudulent transfer
=: 14-Recovery of money/property - offer

FREP 7601(2) — Validity, Priority or Extent of Lien
= 21-Validily, priority or extent of lien or other interest in property

FRSP 70013) — Approval of Sale of Property
31-Approval of sale of property of estate and of a co-owner - §363(h)

FRBP 7001 (4) — Objection/Revocation of Discharge
O 41-Objection / revocation of discharge - §727(c),(d)},(e}

FRBP 7001(5) -- Revocation of Confirmation
51-Revocation of confirmation

FRBP 7001(6) — Dischargeahility
[J 66-Dischargeability - §523(a¥},(24),04A) priority tax claims
(f 62-Dischargeability - §523(a}(2), false pretenses, false representation,
actual fraud
L] 67-Dischargeability - §523(aX{4), fraud as fiduciary, embezzlement, larceny

(continued next column}

FRBP 7001(6) — Dischargeability (continued)

LF 61-Dischargeability - §523{a)(5), domestic support
68-Dischargeability - §523(a}(6), willful and maticious injury
63-Dischargeability - §523{a}(8), studeat lean

Co 64-Discharpeability - §523(a}15), divorce or separation obligation

(other than domestic support)

LI] 65-Discharpeability - other

FRBP 7001(7) — Injunctive Relief
71-Injunctive relief — imposition of stay
Cl 72-Injanctive relief — other

FRBP 7001(8) Subordination of Claim or Interest
§1-Subordination of claim or interest

FRBP 7001(8) Declaratory Judgment
$1--Declaratory judgment

FRBP 7001(10} Determination of Removed Action
01-Determination of removed claim or cause

Other

[J $$-SiPA Case — 15 U.S.C. §878aaa ef.seq.

LI 02-other (e.g. other actions that would have been brought in state court
if unrelated to bankruptcy case)

 

G Check if this case involves a substantive issue of state law

G Check if this is asserted to be a class action under FRCP 23

 

o Check if a jury trial is demanded in complaint

 

Demand $ 4000.31

 

 

Other Relief Sought

 

 
B1040 (FORM 1040) (12/15)

 

- BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES 2!

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NAME OF DEBTOR BANKRUPTCY CASE NO.
David John Denys 19-40569-BDL
DISTRICT IN WHICH CASE IS PENDING DIVISION OFFICE NAME OF JUDGE
Western District of Washington Tacoma Hon. Brian Lynch
ws wo RELATED ADVERSARY PROCEEDING (IF ANY) 00000 oD
PLAINTIFF DEFENDANT ADVERSARY
PROCEEDING NO.
DISTRICT IN WHICH ADVERSARY IS PENDING DIVISION OFFICE NAME OF JUDGE
SIGNATURE OF ATTORNEY (OR PLAINTIFF)
2 a)
. AN Cewe, OU rei EEE!
DATE PRINT NAME OF ATTORNEY (OR PLAINTIFF)
05/24/2019 Bryan Anderson
INSTRUCTIONS

The filing of a bankruptcy case creates an “estate” under the jurisdiction of the bankruptcy court which consists of
all of the property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the
jurisdiction of the court so broad, there may be lawsuits over the property or property rights of the estate. There also may be
lawsuits concerning the debtor’s discharge. If such a lawsuit is filed in a bankruptcy court, it is called an adversary
proceeding.

A party filmg an adversary proceeding must also must complete and file Form 1040, the Adversary Proceeding
Cover Sheet, unless the party files the adversary proceeding electronically through the court’s Case Manapement/Electronic
Case Filing system (CM/ECF). (CM/ECF captures the information on Form 1040 as part of the filing process.) When
completed, the cover sheet summarizes basic information on the adversary proceeding. The clerk of court needs the
information to process the adversary proceeding and prepare required statistical reports on court activity,

The cover sheet and the information contained on it do not replace or supplement the filing and service of pleadings
or other papers as required by law, the Bankruptcy Rules, or the local rules of court, The cover sheet, which is largely self-
explanatory, must be completed by the plaintiff's attorney (or by the plaintiff if the plaintiff is not represented by an
attorney). A separate cover sheet must be submitted to the clerk for each complaint filed.

Plaintiffs and Defendants. Give the names of the plaintiffs and defendants exactly as they appear on the complaint.
Attorneys. Give the names and addresses of the attorneys, if known.
Party. Check the most appropriate box in the first column for the plaintiffs and the second column for the defendants.

Demand. Enter the dollar amount being demanded in the complaint.

Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form. Ifthe
plaintiff is represented by a law firm, a member of the firm must sign. If the plaintiff is pro se, that is, not represented by an
attorney, the plaintiff must sign.

 

 
10

11

12

13

14

15

16

iwi

18

19

20

21

22

23

24

25

26

27

28

 

Py o.
vatge
a
ae
oa os
wee
Bryan Anderson, pro se tHe HON. BRIAN D. LYNCH
20022 81% Avenue E. =o
Spanaway, WA 98387 we
(253) 590-3301 oo
bryanlasbry@aol.com
Creditor
UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF WASHINGTON
AT TACOMA
In Re: Case No. 19-40569-BDL
DAVID JOHN DENYS, Chapter 7
Debtor.
BRYAN ANDERSON, Adv. Proc. No.
Plaintiff-Creditor,
V. COMPLAINT TO DETERMINE
DAVID JOHN DENYS DISCHARGABILITY OF DEBT
Defendant-Debtor.

 

 

Comes now the Plaintiff, Bryan Anderson, and would respectfully show the Court as
follows:
I. PRELIMINARY STATEMENT
1. This adversary proceeding asks whether a debtor may knowingly lie to a prospective
landlord about owning pets and being a smoker in order to rent a residence, be evicted in
less than six months due to keeping pets on the no-pets property, inflict a tremendous
amount of willful and malicious damage to the property, cause damage to the property by

virtue of his smoking and owning pets, and discharge the resulting debt.

//

COMPLAINT TO DETERMINE DISCHARGABILITY OF DEBT
(Ch. 7 No. 19-40569-BDL) (Adv. Proc. No. } Page 1 of 11.

 

 

 
16

14

12

13

14

15

16

v7

18

13

20

21

22

23

24

25

26

27

28

 

 

iH. PARTIES

2. Plaintiff-Creditor, Bryan Anderson (“Anderson”), is a resident of Pierce County,
Washington.

3. Defendant-Debtor, David John Denys (“Denys”), is a resident of Mason County,
Washington. He has petitioned this Court for a discharge of debts under Chapter 7 of the
Bankruptcy Code.

A. Andersen is a judgment creditor of Denys.

Ill. JURISDICTION AND VENUE

5. This Court has jurisdiction over this adversary proceeding under 28 U.S.C.

§§ 157{a)-(c), 28 USC. § 1334(b), 14 USC § 523(a}(2)(A), and 14 USC § 523(a)(6).

6. Venue is proper under 28 U.S.C. § 1408 and LBR 1072-1.

7. The instant adversary proceeding to determine the dischargeability of debts is a core
proceeding under 28 U.S.C. § 157(b)(2)()) and (J).

8. Anderson consenis to the entry of final orders or judgment by the Bankruptcy Court.
See FED. R. BANKR. P. 7008(a).

IV. FACTS

9. In June 2014, Anderson advertised the property at 1784 Southeast Jones Road,
Shelton, Washington, 98584 (the “Jones Road Property”), for rent as a residence.

10. The Jones Road Property was advertised as a no-smoking, no-pets property.

11. Denys and his now-former wife, Jessica Denys (together, “The Denys”), responded to
the advertisement of the Jones Road Property.

12. On June 17, 2014, Anderson met The Denys at the Jones Road Property.

13. On that day, Anderson and The Denys walked through the entire residence, and

toured the grounds of the Jones Road Property.

COMPLAINT TO DETERMINE DISCHARGABILITY OF DEBT
(Ch. 7 No. 19-40569-BDL) (Adv. Proc. No. ) Page 2 of 11

 

 

 
190

14

12

13

14

15

16

V7

18

19

20

21

22

23

24

25

26

27

28

 

 

14. During this tour, Anderson explained the terms of tenancy of the Jones Road
Property, including that it was a no-smoking, no-pets property. The Denys said they had no
pets, and were not smokers.

15. After the tour, The Denys expressed their desire to rent the Jones Road Property, and
each filled out a written rental application.

16. On their written rental applications, Denys and Jessica Denys each affirmed that they
had no pets, and were not smokers.

17. A true and correct copy of the written rental applications filled out by The Denys is
attached hereto and fully incorporated herein as Exhibit “1.”

18. Based upon the contents of The Denys written rental applications, including their
representations that they had no pets, and were not smokers, Anderson agreed to rent the
Jones Road Property to The Denys.

19. On June 29, 2014, Anderson and The Denys met again at the Jones Road Property to

| sign a written rental agreement and complete the rental of the Jones Road Property to The

Denys.

20. During this meeting, Anderson and The Denys reviewed the written rental agreement,
section by section, including the sections pertaining to no smoking and no pets.

21. The Denys did not have any comments about the written rental agreement, nor did
they suggest any changes to it.

22. Also at this meeting, Anderson and The Denys walked the interior of the Jones Road
Property for the purpose of completing a landlord-tenant condition checklist of the property.

23. On this day, the interior of the Jones Road Property was clean, in good condition, and

there were no odors of any kind, nor was there any garbage on the property.

COMPLAINT TO DETERMINE DISCHARGABILITY OF DEBT
(Ch. 7 No, 19-40569-BDL) (Adv. Proc. No. ) Page 3 of i1

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

24. Also on this day, the carpets inside the residence were approximately 1 year old,
were clean, and in good condition.

25. Also on this day, the Jones Road Property had a working furnace, window screens in
good condition on the windows, working and undamaged doors and closet doors, window
blinds in good condition, and interior walls painted, clean, and free of holes.

26. Neither at the June 17 nor the June 29 meeting did The Denys make any complaint
or derogatory statement about the Jones Road Property or its condition.

27. After reviewing the written rental agreement, and filling out the Jandlord-tenant
condition checklist under the column “Condition Moving In,” Anderson and The Denys signed
the rental agreement, and the condition checklist, at that time.

28. A true and correct copy of the written rental agreement between Anderson and The
Denys is attached hereto and fully incorporated herein as Exhibit “2.”

29. A true and correct copy of the lancdlordtenant condition checklist is attached hereto
and fuily incorporated herein as Exhibit “3.”

30. The landlordtenant condition checklist attached herein as Exhibit “3,” under the
column “Condition Moving In,” is a true and correct description of the Jones Road Property
as it existed on June 29, 2014.

31. The Denys were given keys to the Jones Road Property immediately after the
aforementioned paperwork was signed, and they began moving in immediately.

32. On or about August 1, 2014, Anderson received a call from a next-door neighbor of
the Jones Road Property, Sarah Edenstrom (“Edenstrom’).

33. During this call, Edenstrom complained that a dog was being kept on the Jones Road
Property, and the dog had threatened and harassed neighbors, including Edenstrom,

numerous times in the past month.

COMPLAINT TO DETERMINE DISCHARGABILITY OF DEBT
(Ch. 7 No. 19-40569-BDL) (Adv. Proc. No. ) Page 4 of 14

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

34. Anderson had never before received a complaint from Edenstrom.

35, Anderson immediately called Denys, and Denys insisted there was no dog on the
Jones Road Property.

36. Anderson relayed Denys response to Edenstrom, and she strongly disputed its
accuracy.

3/7. Edenstrom continued to comptain to Anderson in the month of August about the dog
on the Jones Road Property and its ongoing threatening behavior.

38. On August 25, 2014, Anderson served The Denys a 10-Day Notice to Comply or
Vacate concerning The Denys having a dog on the Jones Road Property in violation of the
written rental agreemeni, as well as The Denys representations upon moving in that they
had no pets.

39. When Anderson served the aforementioned 10-Day Notice to the Jones Road
Property, Jessica Denys opened the door to receive it, and she was accompanied by a dog
inside the house.

40. For the next few monihs, Edenstrom continued to suspect The Denys were keeping
at least one dog on the Jones Road Property, however, she did not have photos to back up
her suspicions.

41. On November 20, 2014, while driving to her home, Edenstrom saw a kennel outside
on the Jones Road Property, near the house, containing the same dog, and numerous
puppies.

42. Edenstrom took phoies of this kennel from the street, and provided the photos to
Anderson that same day.

43. Upon receiving the photos, Anderson immediately called and spoke with Denys.

44. During this telephone call, Denys apologized to Anderson for lying about having dogs.

COMPLAINT TO DETERMINE DISCHARGABILITY OF DEBT
(Ch. 7 No. 19-40569-BDL) (Adv. Proc. No. ) Page 5 of 11

 

 
10

11

12

13

14

15

16

t7?

18

19

20

ai

22

23

24

25

26

al

28

 

 

45, The Denys refused to vacate the Jones Road Property voluntarily, despite their
admittedly keeping dogs on the property.

46. On November 21, 2014, unlawful detainer proceedings were initiated to evict the
Denys from the Jones Road Property.

47. The Denys disputed and contested the unlawful detainer proceedings.

48. At the Superior Court hearing on December 8, 2014, Denys was not present, but
Jessica Denys and Edenstrom were present and gave live testimony.

49. Jessica Denys testified that the dogs were on the Jones Road Property on the day the
photos were taken only to be bathed, and did not actually reside on the property.

50. The Superior Court rejected all of The Denys arguments, and signed a Writ of
Restitution. The Denys did not appeal.

51. Anderson did not deposit Denys’ December rent check until after the December 8
hearing. When Anderson went to deposit this check, Denys stopped payment on the check,
and Anderson was charged a fee by his bank for the returned check.

52. On December 16, 2014, Anderson was permitted to return to the Jones Road
Property by the Mason County Sheriff's Office pursuant to a Writ of Restitution.

53. Immediately upon arriving at the Jones Road Property, and entering the house,
Anderson discovered extreme damage to the property, far beyond normal wear and tear.

54. The carpets inside the Jones Road Property were ruined by numerous tears,
extensive staining, urine, and feces.

55. In fact, in the master bedroom closet, the carpet was removed completely, and air
fresheners were glued to the wall.

56. The smell of cigarette smoke was So strong inside the Jones Road Property that the

entire residence (walls and ceilings) had to be re-painted to get rid of that smell.

COMPLAINT TO DETERMINE DISCHARGABILITY OF DEBT
(Ch. 7 No. 19-40569-BDL) (Adv. Proc. No. } Page 6 of 11

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

57. Cigarette butts and ashes were found in one of the toilets, not flushed down.

58. There was trash strewn about the house and yard of the Jones Road Preperty, and it
was incredibly dirty inside, particularly in the kitchen and bathrooms.

59. The furnace inside the residence was damaged, its door was taken off and wires
were hanging out, the thermostat had been tampered with, and the unit would not shut off.

60. Damage was extreme in other areas, including broken window screens, broken
closet doors, broken blinds, large holes in the walls, and dog chewed door jams.

64. The landlord-tenant condition checklist attached herein as Exhibit “3,” under the
column “Condition Moving Out,” is a true and correct description of the Jones Road Property
as it existed on December 16, 2014.

62. From June 29, 2014, after they received their keys, to December 15, 2014, only The
Denys had access to the Jones Road Property.

63. Upon information and belief, unbeknownst to Anderson, The Denys smoked inside
the Jones Road Property, and kept at least one dog on the property, from the very first day
they moved in.

64. On December 29, 2014, Anderson mailed Denys and Jessica Denys each a copy of
the disposition of their rental deposit, and an itemized list of the damages to the Jones Road
Property, including unpaid rent, attorneys’ fees, and bank fees incurred by Anderson.

65. After deducting The Denys’ deposit and partial last month’s rent prepaid, the total
amount due was $4,000.31.

66. The Denys refused to pay for the damages.

67. Since Anderson’s legai rights were invaded, he was forced to go to state court to

seek a legal judgment.

COMPLAINT TO DETERMINE DISCHARGABILITY OF DEBT
(Ch. 7 No. 19-40569-BDL) (Adv. Proc. No. ) Page 7 of 11

 

 
16

11

12

13

14

15

16

17

18

13

20

21

22

23

24

25

26

2?t

28

 

 

68. On August 7, 2015, the Mason County District Court signed a judgment in favor of
Anderson and against The Denys for $4,000.34, plus $44.00 in filing fees, and $89.00 in
service fees, for a total judgment of $4,103.31.

69. The Denys continued to refuse to pay Anderson.

70. Anderson filed a transcript of the judgment in Mason County Superior Court on
October 12, 2015.

71. Denys filed for relief under Chapter 7 of the Bankruptcy Code on February 28, 2019,
in this Court.

COUNT |. 14 U.S.C. § 523(a)(2)(A) — OBTAINING PROPERTY BY FALSE PRETENSE, FALSE
REPRESENTATION, OR ACTUAL FRAUD

72. Anderson incorporates the facts of the proceeding paragraphs as they are fully set
forth.

73. Section 523(a}(2)\(A) of the Bankruptcy Code exempts from discharge debts arising
from:

Money property, services or an extension, renewal or refinancing of credit, to the
extent obtained by-

A) false pretenses, a false representation, or actual fraud, other than a statement
respecting the debtor’s or an insider's financial condition.

74. In the Ninth Circuit, the five elements for a § 523{a)(2)(A) nondischargeability claim
are: (1) misrepresentation, fraudulent omission or deceptive conduct by the debtor; (2)
knowledge of the falsity or deceptiveness of [the debtor's] statement or conduct; (3) an
intent to deceive; (4) justifiable reliance by the creditor on the debtor’s statement or

conduct; and (5) damage to the creditor proximately caused by its reliance on the debtor’s

COMPLAINT TO DETERMINE DISCHARGABILITY OF DEBT
(Ch. 7 No. 19-40569-BDL) (Adv. Proc. No. ) Page 8 of i2

 

 

 
10
11
12
13
14
15
16
V7
18
49
20
21
22
23
24
25
26
27

28

 

 

statement or conduct. Turtle Rock Meadows Homeowners Ass’n v. Slyman (In re Slyman),
234 F.3d 1081, 1085 (9th Cir. 2000)

75. The plethora of Denys’ representations and fraudulent omissions concerning pets
and smoking that are more specifically set forth above were false, and Denys knew they
were false.

76. As more fully set forth above, Denys intended to deceive Anderson.

77. Anderson relied on Denys’ representations and fraudulent omissions, and
Anderson’s reliance was reasonable.

78. Had Denys been truthful in his representations regarding smoking and pets,
Anderson would never have rented the Jones Road Property to The Denys.

79. The Denys obtained the rental of the Jones Road Property by false pretenses, false
representations, and/or actual fraud as more fully set forth above.

80. Anderson has been damaged by Denys’ representations, and sustained a loss as a
result of Denys’ representations, omissions, and conduct. Specifically, Anderson has lost
$4,000.31 due to the extreme damage done to the Jones Road Property, unpaid rent,
attorneys’ fees, and bank fees.

81. Anderson is entitled to judgment against Denys determining that the debt of
$4,000.31 is not subject to discharge pursuant to 11 U.S.C. § 523(a)(2)(A).

COUNT H. 11 U.S.C. § 523(a)(6) — WILLFUL AND MALICIOUS [INJURY

82. Anderson incorporates the facts of the preceeding paragraphs as they are fully set
forth.

83. Section 523(a)(6) of the Bankruptcy Code exempts from discharge debts arising
from, “willful and malicious injury by the debtor to another entity or to the property of

another entity[.]”

COMPLAINT TO DETERMINE DISCHARGABILITY OF DEBT
(Ch. 7 No. 19-40569-BDL) (Adv. Proc. No. ) Page 9 of 11

 

 
70

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

ai

28

 

 

84. A “willful” injury is a “deliberate or intentional injury, not merely a deliberate or
intentional act that leads to injury.” Kawaauhau v. Geiger, 523 U.S. 57, 61,118 S. Ct. 974,
140 L. Ed. 2d 90 (1998) (emphasis in original). The Ninth Circuit applies a subjective
standard: “§ 523(a)(6) renders debt nondischargeable when there is either a subjective
intent to harm, or a subjective belief that harm is substantially certain.” Carillo v. Su (In re
Su), 290 F.3d 1140, 1144 (9th Cir. 2002).

85. This does not mean, however, “that a court must simply take the debtor’s word for
nis state of mind. In addition to what a debtor may admit to knowing, the bankruptcy court
may consider circumstantial evidence that tends to establish what the debtor must have
actually known when taking the injury-preducing action.” fd. at 1146 n.6. “In addition to
what a debtor may admit to knowing, the bankruptcy court may consider circumstantial
evidence that tends to establish what the debtor must have actually known when taking the
injury-producing action.” fd. at 1146.

86. “A malicious injury involves (1) a wrongful act, (2) done intentionally, (3)
which necessarily causes injury, and (4) is done without just cause or excuse.” In re
Barboza, 545 F.3d 702, 706 (9th Cir. 2008). However, maliciousness does not require
“personal hatred, spite, or ill-will” In re Bammer, 131 F.3d 788, 791 (9% Cir. 1997)

87.As more fully set forth above, Denys’ damage to the Jones Road property was willful
in that it is characterized by his deliberate intent to injure Anderson. Damages including, but
not limited to, the smoking, carpet damage, holes in the walls, furnace damage, and stop-
payment check, could only have been done intentionally.

88. Denys’ damage to the Jones Road Property was also malicious. Denys intentionally
committed wrongfui acts by deliberately lying to Anderson about smoking and pets,

deliberately damaging Anderson’s property, and deliberately stopping payment on the

COMPLAINT TO DETERMINE DISCHARGABILITY OF DEBT
(Ch. 7 No. 19-40569-BDL) (Adv. Proc. No. ) Page 10 of 14

 

 
10

71

12

13

14

5

16

17

18

19

20

at

22

23

24

24

26

27

28

 

 

December rent check to retaliate against Anderson for being evicted. Denys has no just
cause or excuse for his conduct.

89. In causing such extreme damage to the Jones Road Preperty, and allowing his dog to
threaten and harass neighboring property owners, Denys displayed a conscious disregard to
the property of Anderson, invaded Anderson’s legal rights, and injured Anderson in a
substantial and significant way.

V. AMENDMENTS

90. Anderson reserves the right to amend or supplement this Complaint as appropriate

based on additional information or other circumstances affecting the bankruptcy.
VI. RELIEF REQUESTED

Anderson respectfully requests that the Court grant the following retief:

A. An order determining that the sum of $4,000.31 is nondischargeable under 14 U.S.C.
§ 523{a)(2){A) and 11 U.S.C. § 523(a)(6), and a judgment in favor of Anderson and against
Denys for the same;

B. An award of costs and reasonable attorneys’ fees related to the pursuit of this action
to the extent available and authorized by law; and

C. Such further relief as this Court deems just and equitable, including, should the Court
deem appropriate, a deniai of discharge based on abuse, misuse, or bad faith in relation to
the bankruptcy proceedings.

Dated this 24th day of May, 2019.

Bryan Avderson
Plaintiff—Creditor

COMPLAINT TO DETERMINE DISCHARGABILITY OF DEBT
(Ch. 7 No. 19-40569-BDL) (Adv. Proc. No. ) Page 14 of 11

 

 
EXHIBIT “1” TO
COMPLAINT TO DETERMINE DISCHARGABILITY OF DEBT
Ch. 7 No. 19-40569-BDL

Adv. Proc. No.

 
bile 0 Ae a ee tego

 

 

. ad
YW, APPLICATION TO RENT $ (5 PERADULT
(All rights reserved for Washington Landlord Association members only) (Screening Charge)
Property Address:4-7 84 <Vonec RA. Shelina Rent $_ 95.00

 

Landlord: Brun Andersen Phone: 2.3 3-38°37-ALLS Access Code: 5 5 3 Z.

(A separate application form Is required for each appifeant 18 or alder, PLEASE PRINT CLEARLY)

Fut Name Dawich Sohn wns Phone 2b W26-0476 Birth (midly) ea

hepa EY Toa First Middle Last¥ ;
Mott Physical Address 49 & Pole ay apr 17.0% city Shilior State WAP zip AKSEY

Names of all 18 or older to be renting with you cle ssl Q. Dar) S

Children (amestages) | alliage (6) alll (GG) Pets/animalscist) Ky /A Son

List all vehicles, boats, RV’s, etc. Cc 4 Firearmstlist)
3 aL) Gh. ra $03 -257- Foo Cf ———
Employer TRIN QUI SI aly ie) Ph 124 \ Job Spundahive Hrsiwk HOt pay 19.00 HR

Y Prior Employer: XAPYX 7 (LS
Other Verifiable Income Sources N/ A Monthly Amts $

: zo
Parents (1) Icy ¥\ ( Py IS address__Tdalnn Phone Qe’ 7 w
— 2) Address Phone Y

 

    
    
  

Driver's Lic No 4

    
   
  

 

 

 

OSIM Cig et ~~

Phone 2\1-'180-WelMonths Unit #263 Rent 18
~E-0F-0 on CF ES asf eo
Prior LL: Name City. Phone aG64 i, 4 SGMonthe “ Unit # | Kent (56

Banking with (name) (5, f _I int OY. _ Credit/Charge Cards (names):

Major Loans N/ f\ Ever filed for bankruptcy? NYO when?

Personal Reference Roache decees Phone_Zo) 29.2 Bb Relationship_Pr ind
ace Banks Phone “A a46 S86 | Relationship Lind

OTHER: Are you a Section & renter? (y/n) Ni Medical marijuana user? (y/n) N Have a service animal? (y/n) N

If required, would you restrict smoking to outside? How long do you plan to stay here? lar S _ Preferred move-in

date? 67 fol /i4 When have the required deposit? yee When have the initial rent payment? Vd <, Could you pay both
first and last month's rent?(y/n)} Ves Would a local credit-worthy person co-sign?{y/n) Seen inside unit?{y/n)

u
Why moving?_Lamndlovd Rico Bent Are you a victim of violence? (optional yin) WO
Have you ever been evicted or given notice to move (explain)? _ KIO NA fe

List all felony/misdemeanor convictions: N, Be

BY SIGNING | approve review of my consumer/credit report, making of reference checks, and verification of all information hereto.
(Note: Please complete in full; unanswered, incomplete, or false items may be cause for disqualification or termination.)

SIGNATURE: (Date) Dlof/\t/ (Email) D aol. Lorn
PleaseSubmit completed application with fae as directed by fandio#d or manager te avold disqualification}

Per RCW 59.18.257, your screening will entall public and business record reviews and consullallons to include any of the following: criminal, eviction, bankruptcy, public records, credit, landlord
conditions, and ai reference resources. The applicant with the most favorable overall rating will be given first consideration, Applicant may dispute accuracy of consumer reparts. If not posted, applicant
may ask landlord for name/address/phone of screening resources (for screeniag report copy}. Per RCW 49.60.040(24), a defined service animal is one “tralned” to assist or accommodate a person’s
sensory, mental, physival disabilily. Lotter documanting need for service animal, medical marijuana, or accommodation may be required from a doctor or qualified professionat.

Applicant acquires no rights to any rental unit unl an approved lease or monthly rental 0 IL covering the applicant Is signed by aif affected parties,

~ : WLA 50 Vey its
fe 2. Laro(omk. ) GbE nA” yh

 
  

 

 

 

ee

4

 
APPLICATION TO RENT —$._\5 ___ peraputr

{All rights reserved for Washington Landlord Association members only) (Screening Charge}
Property Address: 1784 “Jones RA. Shelton Rent$ 645
Landlord: Bays tas Anderson Phone::25 3-337-A 21S Access Codex<5 5S AZ

‘

(A separate application form ts required for each applicant 18 or older. PLEASE PRINT CLEARLY)

Full Name Jecsia Ann Dun US Phonef lob) Hale OH Tgirth (midly) Bg

First Middle —

Physical Address 59 8° Yark. st apt Zim City She lion state WA zip GWS84
Names of all 48 or older to be renting with you_()/44 i a <\ Dent AS
Children (names/ages) L ee C zQ) Ny (i

List all vehicles, boats, RV's, etc. FQ honda civic 06 Acura re Flrearms(list) N/A

a
Driver's Lic No a Soc Sec No SMM = Smoker? NO

Employer Loaime Maken How long? LAS Ph Job Hrs/wk Pay
Prior Employer: PY loin ¢ {Ney Re tie onkolt Ny. 3 Uk City Shelton soo_CNA pay 1. SOHE

Other Verifiable income Sources Monthly Amts $

Parents (1)_Lennif, Be wil 4 Address, Phone Bo) 4,2, ITED
@ Diana Mcnamaree address WE phone{(,0%) 514-2806

Landlord: name_(awla Unclrauperteity Shelton Phone Months |'2™ nit # Rent PPS
Prior LL: Name Crate tay} propialy mage Shilton. Phone Months 3Y“Unit # Rent_(,50)

Banking with (name) &.{ af unin) Credit/Charge Cards (names):

Major Loans \) Be Ever filed for bankruptcy? _kJQ When?

Personal Reference (t) Pailic \ean Phipps Phond 26 499-8412 Relationship Yriends
Leanne Bantex Phone Zlob UL 1780 Relationship_fathwA

OTHER: Are you a Section 8 renter? {y/n) NN Medicat marijuana user? (yin) KS Have a service animal? (y/n) Ni
How long do you plan to stay here? Preferred move-in

 

 

 

 

 

 

 

 

 

 

if required, would you restrict smoking to outside?
date? D7 When have the required deposit? VES When have the initial rent payment? ye> Couid you pay both

first and last month's rent?{y/n) Woutd a local credit-worthy person co-sign?(y/n) Seen inside unit?(y/n}
Why moving? Neg Landlord Baied Rent fron B35 to UO Are you a victim of violence? (optional y/n) N

Have you ever been evicted or given notice to move (explain)? NiO

 

 

List alt felony/misdemeanor convictions: NA Fc

BY SIGNING | approve review of my consumer/credit report, making of reference checks, and verification of all information hereto.
’ {Note: Please complete In full; unanswered, incomplete, or false items may be cause for disqualification or termination.)

SIGNATURE: fibifi Lb ras : (Date) 1 (emai)_ Stes dens W@cmacl.cor

(Please submit compicédd application with fea as directed by fandford or managar to avold disqualification}

ublic and business record reviews and consultations to include any of the following: criminal, eviction, bankruptcy, publi records, credit, landtord
favorable overall rating will be given first consideration, Applicant may dispute accuracy of consumer reports. If not posted, applicant

may ask landlord for name/addrass/phone of streening resources (for screening report copy}. Per RCW 49.60.040(24), a defined service animal is one “tralnad” to assist or accommodate @ person’s
sensory, mantat, physical disability, Letter documenting need for service animal, medical marijuana, or accommodation may be required from @ doctor or qualified professional. ‘
Applicant acquires no rights to any rental unit until an approved fease or monthly rental agreement covering the applicant Is signed by all affected paries, :

WLA 50

Par RCW 69.18.257, your screening will ental p
conditions, and all reference resources. The applicant with the most

 
EXHIBIT “2” TO
COMPLAINT TO DETERMINE DISCHARGABILITY OF DEBT
Ch. 7 No. 19-40569-BDL

Adv. Proc. Na.

 
yo

 

 

 

0
oh al RESIDENTIAL LEASE AGREEMENT
) oP Copyright by Washington Landlord Association. All rights reserved for association members only.
\P Datedune 29, 2014
1, TENANT HEREBY LEASES premises at 1784 SE Jones Rad.
Shelton WA 98584 Unit
2. TENANT SHALL LEASE said premises for calendar period beginning UIY 1. 2014 ,endingYune 1, 2015

 

In the event landlord or tenant does not elect to terminate this lease at the ending date therein (with 30-day advanced written notice), all
applicable terms of this agreement shall revert to a month-to-month basis,

3, OCCUPANCY SHALL BE LIMITED jointly and severally to the following persons (adults and children). Note: Landlord or agent
must approve sublet of premises, or over-night visitors staying more than 7 consecutive or 14 total days.

David John Denys; Jessie Ann Denys; LQ Degg H@Gam> Dap

 

 

 

 

 

 

Provision for petsfanimals: Not Allowed smoking: Not Allowed no. vehicles:? RViboats;None
4. TENANT TO PAY a monthly rent of $ 695.00 per month by the first day of each month {or monthly rental period) to the
landiord or agent beginning on (date) July 1, 2014 : pay gN/A "(Ste rent for the perigd
20194
NIA through V/A ; and pay $ 100.00 per month iowards last month's reat.
Additional parking or other monthly fees, if any: $ N/A to cover WA
3, UTILITIES paid by landlord (checked): cable TV, electric, gas, water, sewer, garbage,
(other) Tenant must pay all other utilities; tenant failure to promptly callin may result in a $35 charge,
6, TENANT TO PAY a security fee of $895.00 of which sN/A shail be nonrefundable to cover:
N/A . After additional deductions for cleaning and repairs necessary to restore the premises to its

 

original condition (less allowance for reasonable wear and tear), along with deductions for any rent due over the remaining term of the
lease (including rent loss during periods of lease or restoration), late fee, caused inspection/eviction, utility, notice, legal and any
breach of contract costs, the balance of the security fee shall be refunded, FROVIDED:

{a} Said premises are kept picked up and neat following notice of vacancy (for showing to prospective tenants),

(¥) Tenants agree and cooperate to the showing of the premises te prospective tenants at reasonable times;

(c}) No evidence of non-approved pets (odors, stains, droppings, fleas), no unauthorized smoking, painting or remodeling;

(d) Lawn is mowed, all grounds are cleared (as applicable); all waste is hauled away; ail occupants and belongings are removed,

(c) Landlord or agent was notified per Item 10 below, or landlord/agent agreed with tenant to an exception, and

(f) XX doar, laundry, garage deor,and X__mail box keys are returned to landlord or agent (plus any copies). Any
refundable pre-paid rent shall first apply to final balances due landlord not covered by security fee, Refund checks void if not
cashed or deposited within 90 days, For tenant-responsible damages or neglect during tenancy, costs may be deducted anytime
from the security fee following 10-day written notice to cure, with 30-day deadline for tenant to replenish fee.

7, TENANT AGREES AND UNDERSTANDS that any of said security fee may not be applied by the tenant fteward rent at any time,
Any security fee refund or shortage, as per itemized statement (or estimate), shall be processed between 2 and 14 days following rental

agreement termination and vacation of premises, The security fee shall be heid in trust per RCW 59.18.270.

 

8, DELIVERY OF RENT: Alf due on the first day of each monthly period, it is absolutely the responsibility of the fenant to
mail/deliver rent payment (cash, check, money order/cashier check, direct deposit, etc., at landlord/agent option) to the following
address or location: Bryan Anderson, 525 Broadway #403, Tacoma, WA 98402 Landlord/agent will not be responsible

for any lost or missing cash payments not personally handed to landlord/agent. If by start date, tenant fails to call/show up, get keys,
and pay all move-in money due, landlord/agent may immediately terminate agreement with no refunds.

9. LATE/NSY/DEFAULT RENT: Any rent due not paid by the 4th day of the monthly rental period is subject io a $40.00 late fee
charge with an additional $70.00 for each late day thereafter, including late fee billing and eviction notice, Late fees assessed
concurrent with rent due shall be considered rent as duc. NSJ* cheeks shail be assessed $30.00 each. If tenant defaults in rent payment,
is absent from the premises without notice, and there is reason to believe tenant is terminating occupancy, the premises will be
considered abandoned, entitling landlord or agent to post notice, take immediate possession, change of locks, and store any items.

10, NOTICES: Tenant notice prior fo ending date (item 2) requires approval of all signing parties except as below. Notice to vacate af
3/13 Page 1 of 3 WLA 57

 
1

—

12,

13.

4.

16,

17.

ending date requites 30-day advance written notice by cither landlord or tenant. Notice subsequent to ending date requires 20-day
advanced written notice by either landlord or tenant effective the last day of any subsequent month. Tenant shalt, at the expiration of
either or all notices, surrender the premises and keys to the landlord/agent in accordance with this agreement. Armed Forces:
Members & families may terminate without penalties following reassignment/deployment per RCW 59.18.220. DisablediVictim: May
terminate any time to accommodate a documented changing disability/safety need. Other: Following 30-day written notice by
tenant/representalive, lease may be terminated upon a verified tenant death, incarceration, or employer-required transfer out of
commuting range, Maintenance/Showing: Following proper landlord/agent notice, tenant shall allow access to unit at reasonable
times. Tenant failure 10 so honor access is cause to assess tenant any service cancellation costs, and $100 per RCW 59.18, 150(5).
Changing Premises: If tenant relocates to another unit of the landlord, a relocation fee may be charged in addition to any cleaning or
damage charges against the previous unit. Security fees and credit for rent shall transfer to the new unit.

. SIGNS/ACCESS: Landlord/agent may enter yard and place/maintain business signs (e.g. rent, lease, sale) and postings on the

premises as deemed necessary for business operations. Additionally, landlord or agent may enter the tenant’s premises for purposes of:
(1) inspection; (2) cleaning, repairs or alterations; (3) other services; or (4) showing premises; provided, access is at reasonable times
with proper notice (#0 notice required for emergency, end/term, or abandonment). Tenant notice to vacate, or request for service or
repairs, shall constitute tenant-approved notice of respective access by landlord or agent (in absence of other arrangements).

PUBLIC SAFETY: Dwelling is equipped with _ hard-wired and/or% 1] battery-operated smoke/heat detectors, and x CO alarms
in working order. ‘Tenant is responsible to maintain the devices in working order, tenant failure to comply includes a $200 fine per
RCW 43.44. 110(4), [fany device is later found inoperable, landlord may charge tenant a $50 compliance feeleach. Hf duplex,
multiplex or apartment: the building has a sprinkler system __yes__no; a fire alarm system __yes ___no, Unless attached or
noted, the building does not have a smoking policy, nor an emergency notification, relocation or evacuation plan for occupants. The
premises may include individuals that have or wili commit criminal acts; report all suspicious activities to police, Tenant will not
knowingly/freely give unit keys to outsiders, nor allow entry of any felon, law violator or repeat abuser without landlord written
approval, Intentional and malicious property damage, impair, removal or deface by tenant is a criminal offense under 9A.52 RCW.

CHANGE TERM OR RENT: Requites written approval of ali affected parties anytime, or 30 days written notice by landiord/agent
only af or after lease ending date, All other provisions shall remain intact.

INSURANCE/REPAIRS: Tenants should obtain insurance on their personal property to include theft, vandalism, pests, accident,
storm, cold or heat, mold, Hood, water, and electrical damages, as a minimum. (Landlord/agent not responsible for damaged/missing
‘enaat property.) Landlord/agent will promptly respond to tenant written requested repairs, but will not be monetarily responsible for:
(1) tenant disruptions or inconveniences during habitable periods of repair, drying, scheduling or bidding of same; (2) tenant/guest
injuries incurred in or around obvious areas of maintenance, tepair, or construction; nor (3) housing or other costs incurred by tenant
during good-faith periods of landlord repairs or other activities,

. ATTORNEY/COLLECTION/SERVICE FEES: ‘Tenant agrees to pay all landlord/agent charges including 12% annual interest on

delinquent accounts, and all reasonable attorney/collection fees necessary for any action arising out of a tenant default or breach,

PREMISES USE: Tenant shall not use said or neighboring premises for any illegal purpose, or for any other purpose than that of a
residence, No excessive traffic or visitors (e.g. more than 3-4 drive-ups or walk-ins per day) without landlord/agent approval. Tenant
shali not allow entry of anyone in violation of court protection orders. Tenant to conform to all covenants, codes, statutes, ordinances;
and fandlord/agent rules regarding occupancy, Absolutely no unlawful drugs, excessive drinking, public disturbances, verbal abuse,
spiteful threats, or unauthorized pets{firearms/smoking on premises, Violations are cause for eviction.

OPERATION, MAINTENANCE, STORAGE, ALTERATIONS TO PREMISES: On a continuing basis, tenant agrees to:

(a) Keep premises in a clean, neat, and sanitary condition; no parking, storage or accumulation of debris on lawn or yard:

(b) Dispose of all rubbish, garbage, and waste in a clean and sanitary manner--at reasonable intervals--and assume all costs of
extermination and fumigation for infestation caused by tenant; not feed straying pets or animals; not temporarily host pets;

{c) Properly ventilate and operate all electrical, gas, heating, plumbing, septic, facilities, fixtures, doors, windows, locks, and
appliances; No portable kerosene/gas/incense burning; keep hot water tank at 120 degree maximum, Jimit candle burning; no
excessive odorous chemicals/sprays/vapors; restrict toilets to biological waste and tissue paper; keep drains clear;

(d) No BBQs or open fires in units or under eaves, canopies, balcony over-heads, or under building structures or covers: (Note:
Carbon monoxide (CO) is a very poisonous combustion gas that cannot be seen or smelled, and can afflict or Kill!)

{e) Pay for, replace or repair in a tandlord-approved manner, all items (including doors, windows, locks, smoke/heat/CO alarms)
damaged or made inoperable during occupancy; correeé or repair plumbing and fixtures clo eeed or broken by misuse or neglect:
and where applicable, use due precaution against freezing or stoppage of water pipes in and around the premises;

()) Report all plumbing/roof/ water leaks, and all mold, code and other hazardous conditions to landlord/agent within 48 hours to
avoid charges for inspections, presumptive damages, and increased utility fees caused by lack of timely reporting to landlord;

(g) Not deface, damage, impair, or remove any property, facilities, equipment, and appliances: not install TV/radio antennas,
decorations, signs, or postings, nor other equipment without landlord/agent approval except as authorized under FCC regulations,

For any instaltations, landlord/agent may assess an added refundable $250 security fee to cover any removal costs;

3/13 Page 2 of 3 WLA 57

 
(h) Not grow medically-approved or other marijuana in or around the premises; Limit supply for own medical purposes per RCW
69.51A.040; Not simoke/vaporize same anywhere inside premises, nor in any unauthorized outside areas.

(i) Not makeunauthorized alterations, climb ladders/roofs, paint/wallpaper, change fixtures/tocks, or run dangerous equipment:

(f) Not store non-operating vehicles, nor boats, RV’s, motor cycles, trailers, firearms, equipment, tools, hazardous materials, liquids,
paints, fuels/oils, chemicals, waste or non-using items en premises without landlord/agent approval; no waterbeds;

(k) Maintain reasonable peace and quiet with other tenants/neighbors and pay for any caused damages therein; No disturbing TV’s,
sound systems, musical instruments, or other disturbing activities; No fireworks of any kind.

18, MOLD/LEAD PAINT: * Copy of State-approved mold information hand-out is provided, or__ posted on the premises per RCW
59.18.060(12), For pre-1978 housing, N/A a federal-approved pamphlet on lead poison prevention is also provided,
BEWARE: Touching, breathing or eating lead paint chips/construction dust can be hazardous to people...especially children!

19. YARD/OUTSIDE PREMISES: Where applicable (y/n) Yes , tenant agrees to mow, water, weed, and maintain grounds in
good condition (subject to any landlord specifics}, and to keep own driveways, walks, porches, and garages clean and clear of
obstructions, and pay costs of any used utility. Failure to comply following notice will result in charges to tenant for necessary
remedy, Landlord/agent may reasonably enter yard/buiidings without notice to service common areas and outside yard/structures. No
trampolines, swimming pools, swing or climbing sets, or other such “attractive nuisances” without written approval of landlord/agent.
Unauthorized parking, storage, or accumulation of waste may be assessed up to $10.00 per day per violation.

20, FURNISHINGS PROVIDED: Included are stove, refrigerator, drapes, shades, smoke/CO alarms, and cable boxes in place upon
move-in, and also the following: please see checklist

21. MOVE-IN CONDITION REPORT: The landlord/manager and tenant each state they have inspected the premises to be rented,
including the walls, floors, countertops, carpets, drapes, applicable furniture, and appliances in each room, and all windows, doors,
locks, smoke/CO alarms, electrical features, faucets and plumbing fixtures, etc. Subject to any defects reported below (#23) or within
30 days (#22), all items in the premises were inspected and initially found clean, undamaged, and in good working order.

22. CONDITION REPORT UP-DATE; Tenant to complete and return anylall condition report up-dates by 30 days of move-in.
23. OPMER/ADDENDUM:

 

Parking Assigninent: Carpets -Special Note:
Landlordlagent not liable for any violationslrepairs not first reported in writing by tenant to landlordlagent in a timely manner.
Tenant iy responsible and liable for all adverse activities and consequences of all accupants, guests, and known intruders.

24, DELIVERY OF POSSESSION: If for any reason landlord or agent fails to deliver possession of these premises at the start of this
lease, rent shall be abated until tenant possession. All other aspects of this lease shall remain in full force. In no event shall landlord or
agent be liable for damages caused by failure to deliver possession of the premises. If possession is not given tenant within 7 days of
the start date, tenant may terminate this lease with full refund by giving written notice. ,

25. EVICTION PURSUANT TO WRIT OF RESTITUTION: Tenant(s) HEREBY OBJECTS to the storage of their personal property.
Tenant(s) understand this will result in their property being placed on the nearest public right-of-way,

26, RECEIPT OF MONEY PAID: Tenant has paid $ in. for security fee; and

paid $ in for rent covering period through

 

In addition:

 

27. IN WITNESS, tenant(s) and landiord/agent have reviewed this rental lease as completed, and hereby finds it severable and
reasonable, and agrees to same as provided 1). per RCW 39.18 (Washington State Landlord-Tenant Law).

¢ in Cd LU eft td rig
. Af Ai Peoupants 18 or Older Sign)

2 AA Ban \ tnd areed a4 Bryan Anderson, 525 Broadway #403, Tacoma WA 98402 253-590-3301
(Landlort¢Sfinaggs) ign) (Landlord/Manager Address) (Landiord/Manager Phone)

28, CO-SIGNER AGREEMENT (optional): Co-signer agrees to assure, guarantee, and not contest performance of this lease, and to
pay a$ performance fee (refundable less any remaining amounts due not covered by the security fee).

 

 

 

 

 

 

(Signature) (Prittted Name} (SSN)
(Phone) _ {Address} (City, State, Zip)
b2Rt4 EFS 90 A F
3/13 Arion hae APB 33 po You, | WLA 57
to . fy rev, Cf
aed eh em
Fe ee ge SEO |
-_ 4 Of £f we ow? et

 
EXHIBIT “3” TO
COMPLAINT TO DETERMINE DISCHARGABILITY OF DEBT
Ch. 7 No. 19-40569-BDL

Adv, Proc. No.

 
LANDLORD TENANT CHECKLIST (Option A)

" This checklist is for record only and does not obligate the landlord/manager to make specified repairs.

Property Address LIES.

Landlord/Manager Pry Ce) heerom! Date -27- if
Srabyr. Clee btcIe

. Living/Dining Room/Hallways
Item Condition Moving In Conditign Moving
Paint/ Cautking ) , S fas id Cedivt- P Spwobese Quek:

Walls/Ceilings

    

 

Carpet/Floors

Windows/Doors t <
Drapes/Blinds

Light Fixtures

Outlets/Fans

Fireplace

AC/Heating

Smoke/CO Alarms

Kitchen/Utility/Other

Item Condition Moving in Condition Moving Cut

 

Refrigerator ts

Steve/Oven Ct

Washer/Dryer ” Liesher ede ce yh ef
Cabinets dz), Ld AN £K,
Paint/Caulking Le} i oh
Ceiling/Fans

Microwave

Windows/Doors

Light Fixtures

Stove Vent Fan

k/Drain

{Dishwasher

Counter Surfaces
Floors/Tile
Dryer Vent

Page lof2 WLA 27

 
Bedroom(s)/Recreation Room/Other

 

 

 

 

ltem Condition Moving In Condition Moving Out
[paint/ Cautking Geel Spee deny ery
Ceiling /Walls 2 Very LILY Coa] Pi

 

Carpet/Floors baw A~ Slave Corr) of ape peep je Bah
Windows/Doors Lard Ges Cher Dats — Lionovek )
Curtains/Blinds Croce) Zz Bot cen Biiwas JB Seed? 4 peone™
Light Fixtures Lgef Ake ‘ or

Outlets Cf) oe
Closets of OET Pores Lewsded AHass

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Air Conditioner Qe fo
Smoke/CO Alarms Cref of-
Heating Bele were Httbiwd Dis mented =
-wi@hse7r— tea. bau 4
BEE LP? Compre ear oF
Bathroom(s) Agdo
Item Condition Moving In Condition Moving Out

 

Toilet Qaof’ Wp: fer wee~ NL Per
/Fsticets/Shower/Tub Lee acts — pat peoteie ot

 

 

 

 

comets OY pf? Brry
Paint/Caulking Af SA rye
Walls/Ceiling oy Sn P Lorry a Cctpeponl (Mtreeh

 

Floors/Tile A 4 =. harry
Windows/Covers dk -) Sixehew JH LAG VA ber

Light Fixtures/Heating Cord . ohm Draw
Outlets/Fans CK yap oh gi ‘ery

Sink & Tub Drains ok Diti?

Counter Surfaces Cet oe Dié r¥ 9
sri pepo— ntl?
Tub/Shower Surfaces Crt ee Boe Khe Soap
a

 

 

 

 

 

 

 

 

 

 

 

 

Other Comments: {unusual odors, mold, leaking, condition of outside/yard, etc.)

MOVE IN: MOVE OUT:

 

 

‘ Britian Ondowon G724-17 Phair Chedine j2-le-/¥
| Landlordysi n/date @ move-in) Landiond (sign/date move-out}
a opal

 

 

  

n/date { @ B move-in) Of Alf At Landlord Option - Tenant (sign/date move- rout}

rf fg
<b dasa Bee WAG by the Consumer Protection Division of the Washington Attorney General’s Office Oct 2004; revised 2013

Page 2 of 2 WLA 27

 
